Title: From James Madison to Joseph Jones, [ca. 6 January] 1783
From: Madison, James
To: Jones, Joseph


Editorial Note
On 6 January 1783 JM and Joseph Jones, who was unable to attend Congress because of ill health, were the only Virginia delegates in Philadelphia. Probably on that day, JM had Governor Harrison’s dispatch of 28 December 1782 (Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds.,
          The Papers of James Madison (6 vols. to date; Chicago,
        1962——)., V, 465), together with his own note of transmittal, taken to Jones. For the latter’s reply, see Jones to JM, 6 Jan. 1783. Since this exchange of notes related to the response which JM would make on behalf of the Virginia delegation to the governor’s communication, JM filed them with the draft copy of his letter of 7 January 1783 to Harrison (q.v.) and in his old age wrote the docket of that letter on the left margin of the page of notes.
 
[ca. 6 January 1783]
Mr. Jones will please to send back the public letter & Mr. M. will answer it, and the news from Col Monroe if any particularly as to the Impost, also how he finds himself to day
